UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DEEP LIQUIDITY INC. (Exact name of registrant as specified in its charter) Delaware 20-0842052 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 6101 W. Courtyard Drive Building 1, Suite 110 Austin, TX 78730 (512) 372-8001 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Sam Balabon Chief Executive Officer 6101 W. Courtyard Drive Building 1, Suite 110 Austin, TX 78730 (512) 372-8001 (Name, address, including zip code, and telephone number, including area code, of agent for service) Table of Contents If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company x (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE TitleofEachClassof SecuritiestobeRegistered Amounttobe Registered ProposedMaximumAggregate OfferingPricePerUnit ProposedMaximum AggregateOfferingPrice(1) AmountofRegistration Fee Common Stock $ $ $ (1)Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o) under the Securities Act. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to Section8(a), may determine. Table of Contents The information in this prospectus is not complete and may be changed. Neither we nor the selling shareholders may sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities, and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to Completion Preliminary Prospectus dated May 10, 2010 PROSPECTUS 506,600 Shares COMMON STOCK This is the initial public offering of common stock by Deep Liquidity, Inc., a Delaware corporation ("Deep Liquidity" or "Company"). We are registering for resale up to 506,600 shares of our common stock held by selling shareholders identified in this prospectus on a delayed or continuous basis. Deep Liquidity will not receive any proceeds from the distribution or resale of such shares. No public market currently exists for the shares. We intend to apply for approval for our shares of common stock to be traded on the OTC Bulletin Board under the symbol “DEEP.” INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. SEE “RISK FACTORS” ON . Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Table of Contents TABLE OF CONTENTS PROSPECTUS SUMMARY 5 SUMMARY OF FINANCIAL INFORMATION 7 RISK FACTORS 8 USE OF PROCEEDS 15 DIVIDEND POLICY 15 CAPITALIZATION 16 SELLING SHAREHOLDERS 16 MANAGEMENT’S DISCUSSION AND ANALYSIS 21 BUSINESS 23 MANAGEMENT 35 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 37 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 38 DESCRIPTION CAPITAL STOCK 39 SHARES ELIGIBLE FOR FUTURE SALE 40 LEGAL PROCEEDINGS 41 EXPERTS 41 INTERESTS OF NAMED EXPERTS AND COUNSEL 42 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 42 AVAILABLE INFORMATION 42 REPORTS TO SECURITY HOLDER 42 FINANCIAL STATEMENTS F-1 You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not making an offer to sell these securities in any jurisdiction where an offer or sale is not permitted. You should assume that the information appearing in this prospectus is accurate as of the date on the front cover of this prospectus only, regardless of the time of delivery of this prospectus or of any sale of the shares. Our business, prospects, financial condition and results of operations may have changed since that date. Table of Contents PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus. This summary does not contain all the information that you should consider before investing in the common stock. You should carefully read the entire prospectus, including “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Financial Statements, before making an investment decision.In this Prospectus, the terms “DEEP LIQUIDITY,” “Company,” “we,” “us” and “our” refer to Deep Liquidity, Inc. Unless the context otherwise requires, the terms "we," "us," "our," "our company," and "Deep Liquidity” refer to Deep Liquidity,Inc. and its 100% owned subsidiary, Deep ATS, LLC. Our Business We are introducing an electronic marketplace that we believe will become the most efficient venue for institutional investors to trade equity securities and other financial instruments worldwide. Our patented marketplace will bring together institutional investors and dealers of large blocks of equity securities, enabling them to trade with each other directly and anonymously via the Internet on our electronic trading platform. The current market structure of the world’s stock exchanges provides best bid and offer quotes for stocks they trade in. This form of price discovery is one-dimensional because it only considers price with a single available quantity of shares. What if there are only 100 shares available at the best-offer price, but an investor needs to buy 1000 shares or maybe 100,000 shares? The current market structure provides no solution to this common problem. We are introducing a patented electronic price discovery process that prices shares based on the number of shares that are needed to be traded. We believe our new price discovery process that adds size as a second dimension to the negotiating process will ultimately transform the world’s financial markets. We feel if our new marketplace takes hold in the market, traditional execution services of global brokers will have a difficult time competing with our electronic marketplace that can efficiently price any size of order without giving up any trading intentions of its institutional investor customers. Our business model is to charge $.01 a share brokerage commission for trades for parties that take liquidity out of our marketplace. This is about 66% less than the average global brokerage commission rate. The average daily volume of the U.S. equity markets is over 9 billion shares. If we are able to achieve a percentage of this market, we will be very successful. This does not include other markets, such as currency, options, futures and bond trading, that we plan to enter into the future. Our mission is to provide the world’s investors a new form of transparency that reveals the transaction cost (slippage) associated with a trade before committing to trade. We feel this new form of transparency will increase the value of illiquid financial instruments that will help the economies of the world. We have built our trading platform and have crossed and cleared test trades on it. We are a member of FINRA. We have an active Alternative Trading System (ATS) registration with the U.S. Securities Exchange Commission (“SEC”). We own two patents covering our business methods of our trading platform. We received a notice of allowance on a third patent application in March 2010, and we have other patent applications pending. Risk Factors We are a development stage company and havegeneratedonly limitedrevenues to date. You should carefully consider the risks described under the “Risk Factors” section and elsewhere in this prospectus. These risks could materially and adversely impact our business, financial condition, operating results and cash flow, which could result in a partial or total loss of your investment. 5 Table of Contents Our Corporate Information Our principal executive office is located at 6101 W. Courtyard Dr., Building 1, Suite 110, Austin, TX 78730. Our telephone number is 512-372-8001. Our website address is www.deepliquidity.com. The information contained on, or that can be accessed through, our website is not a part of this prospectus. We have included our website address in this prospectus solely as an inactive textual reference. THE OFFERING Common Stock to be sold by the Selling Shareholders Up to 506,600shares. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Common stock outstanding 4,222,964 common shares as of March 31, 2010. Risk Factors You should read the “Risk Factors” section of this prospectus, beginning at page 8. 6 Table of Contents SUMMARY OF FINANCIAL INFORMATION Year Ended December 31, 2009 Year Ended December 31, 2008 For the period from January 22, 2004 (inception) to December 31, 2009 Revenue Income $
